EDWIN J. DUNBAR, JR., Petitioner 1 v. COMMISSIONER OF INTERNAL REVENUE, Respondent Dunbar v. Comm'rNo. 11473-01L United States Tax CourtT.C. Memo 2006-184; 2006 Tax Ct. Memo LEXIS 189; 92 T.C.M. 194; RIA TM 56608; August 30, 2006, Filed 2006 Tax Ct. Memo LEXIS 189">*189  Edwin J. Dunbar, Jr., pro se.Alvin A. Ohm, for respondent.  Chiechi, Carolyn P.CAROLYN P. CHIECHIMEMORANDUM OPINIONCHIECHI, Judge: This case is before the Court on respondent's motion for summary judgment (respondent's motion). 2 We shall grant respondent's motion.BackgroundThe record establishes and/or the parties do not dispute the following.Petitioner resided in Euless, Texas, at the time he filed the petition in this case.Petitioner did not file a Federal income tax (tax) return for any of his taxable years 1992, 1993, and 1994. Respondent prepared a substitute for return for each such year.On March 17, 1999, respondent issued to petitioner a notice of deficiency (notice) with respect to his taxable years 1992, 1993, and 1994, which he received. In that notice, respondent determined a deficiency in, and an addition to, petitioner's tax for each such year, as follows: 2006 Tax Ct. Memo LEXIS 189">*190                           Addition to TaxYear              Deficiency      Under Sec. 6651(a)(1)3____              __________      ____________________1992              $ 1,369        $ 1081993               1,369         3121994                994         223Petitioner did not file a petition with the Court with respect to the notice relating to his taxable years 1992, 1993, and 1994. Instead, on or about June 5, 1999, in response to the notice, petitioner sent a letter (petitioner's June 5, 1999 letter) to the Internal Revenue Service (IRS) that contained statements, contentions, arguments, and/or2006 Tax Ct. Memo LEXIS 189">*191  requests that the Court finds to be frivolous and/or groundless. 4On July 19, 1999, respondent assessed petitioner's tax, as well as an addition to tax and interest as provided by law, for each of his taxable years 1992, 1993, and 1994. (We shall refer to those unpaid assessed amounts, as well as interest as provided by law accrued after July 19, 1999, as petitioner's unpaid liabilities for 1992, 1993, and 1994.)On July 19, 1999, respondent issued to petitioner a notice of balance due with respect to petitioner's unpaid liabilities for 1992, 1993, and 1994, as required by section 6303. On August 23, 1999, respondent issued a second notice of balance due with respect to those unpaid liabilities.On March 23, 2000, respondent2006 Tax Ct. Memo LEXIS 189">*192  issued to petitioner a final notice of intent to levy and notice of your right to a hearing (notice of intent to levy) with respect to (1) petitioner's unpaid liabilities for 1992, 1993, and 1994 and (2) a frivolous return penalty under section 6702 with respect to his taxable year 1998.On or about April 7, 2000, in response to the notice of intent to levy, petitioner filed Form 12153, Request for a Collection Due Process Hearing (petitioner's Form 12153), and requested a hearing with respondent's Appeals Office (Appeals Office). 5 Petitioner's Form 12153 contained statements, contentions, arguments, and/or requests that the Court finds to be frivolous and/or groundless. 62006 Tax Ct. Memo LEXIS 189">*193 On or about August 17, 2000, petitioner sent a letter (petitioner's August 17, 2000 letter) to a settlement officer with respondent's Appeals Office (settlement officer) in which petitioner requested certain documents. That letter contained requests that the Court finds to be frivolous and/or groundless. 7On or about August 22, 2000, in response to petitioner's August 17, 2000 letter, respondent's settlement officer sent a letter to petitioner. That letter stated in pertinent part:   Your letter dated August 17, 2000, addressed to IRS Appeals for   documents and records has been forwarded for processing to the   IRS North Texas Disclosure Office * * *. This is the responsible   office for your request. * * *On or about April 10, 2001, an2006 Tax Ct. Memo LEXIS 189">*194  Appeals officer with respondent's Appeals Office (Appeals officer) sent petitioner a letter (Appeals officer's April 10, 2001 letter). That letter stated in pertinent part:   The District issued a Final Notice of Intent to Levy on March   23, 2000 for taxes due for the years ended December 31, 1992,   1993 and 1994 and a Civil Penalty for the year ended December 3,   1998 [sic]. You requested a Collection Due Process Hearing on   April 7, 2000. Your case was forwarded to the Dallas Appeals   Office and was assigned to * * * [respondent's settlement   officer]. * * * [Respondent's settlement officer] responded to   your letter of August 17, 2000 in which you requested documents   and records and informed you that this is the responsibility of   the IRS's Disclosure Office.Your case has been transferred to me.           *   *   *   *   *   *   *   Appeals has jurisdiction in this case to hear relevant issues   related to unpaid liability, challenges to the appropriateness   of collection actions, offers of collection alternatives and   challenges to the2006 Tax Ct. Memo LEXIS 189">*195  underlying liability.   On Form 12153, Request for Collection Due Process, you listed   the year ending December 31, 1996. This year was not included on   the Final Notice.   Under IRC 6330(c)(2)(B), a taxpayer may not challenge the   underlying tax liability if the taxpayer received a Statutory   Notice of Deficiency or otherwise had the opportunity to dispute   the liability. A Statutory Notice was issued for the years 1992,   1993 & 1994 on March 17, 1999. In a letter dated June 5, 1999   you acknowledged receipt of the Statutory Notice. The underlying   liability existence or amounts are not issues to be discussed   during the due process hearing.On or about May 5, 2001, in response to the Appeals officer's April 10, 2001 letter, petitioner sent a letter (petitioner's May 5, 2001 letter) to respondent's Appeals officer. That letter contained statements, contentions, arguments, and/or requests that the Court finds to be frivolous and/or groundless.On or about May 9, 2001, in response to petitioner's May 5, 2001 letter, the Appeals officer sent a letter (Appeals officer's May 9, 2001 letter) 2006 Tax Ct. Memo LEXIS 189">*196  to petitioner. That letter stated in pertinent part:   In the Reform Act of 1998, Congress enacted Sections 6320    (Pertaining to Liens) and 6330 (Pertaining to Levies) to provide   due process protections for taxpayers in tax collection matters.  Sec. 6330 generally provides that the Commissioner cannot   proceed with the collection of taxes by way of levy on a   taxpayer's property until the taxpayer has been given notice and   the opportunity for an administrative review of the matter (in   the form of an Appeals Office hearing), and if dissatisfied,   with Judicial review of the administrative determination in   either the Tax Court or Federal District Court. I.R.C. section  6330(d). A hearing in Appeals is not a court proceeding or a   trial. It is informal.   In Davis v. Comm'r, 115 T.C. 35">115 T.C. 35 (2000), The   Court stated that the hearing at the Appeals level have   historically been conducted in an informal setting. Section  601.106(c).   The Court also stated that when Congress enacted section 6330    and required that taxpayers be given an opportunity2006 Tax Ct. Memo LEXIS 189">*197  to seek a   pre-levy hearing with Appeals, Congress was fully aware of the   existing nature and function of Appeals. Nothing in section 6330    or the legislative history suggests that Congress intended to   alter the nature of an Appeals hearing. The Court concluded that   Congress contemplated the type of informal administrative   Appeals hearing that has been historically conducted by Appeals   and prescribed by section 601.106(c).   As to your request to record the hearing, you are welcome to   have your tape recorder with you. I will also record the   hearing. With respect to the information you requested, enclosed   is a copy of I.R.C. 6320 and I.R.C. 6330 and the applicable   regulations. Since the enactment of the 1998 law, there has been   many court cases dealing with due process issues. You may want   to check some of these cases to see what the courts opinion is.   These cases also refer to the law and its implementation.   [Reproduced literally.]On or about June 13, 2001, in response to the Appeals officer's May 9, 2001 letter, petitioner sent2006 Tax Ct. Memo LEXIS 189">*198  a letter (petitioner's June 13, 2001 letter) to respondent's Appeals officer. That letter contained statements, contentions, arguments, and/or requests that the Court finds to be frivolous and/or groundless. 8On or about June 29, 2001, in response to petitioner's June 13, 2001 letter, the Appeals officer sent a letter to petitioner. That letter stated in pertinent part:   I will hold a Collection Due Process Hearing, as you requested,   at the Appeals Office in Dallas, on July 9, 2001 at 10:00 am. As   for the documents you requested, please contact Disclosure   Office * * *. The Collection Due Process Hearing will2006 Tax Ct. Memo LEXIS 189">*199  be   conducted based on Collection Due Process Procedures under  I.R.C. 6320 and 6330 and the IRS regulations relating to these   Code sections.On July 9, 2001, respondent's Appeals officer held an Appeals Office hearing with petitioner with respect to the notice of intent to levy. At the Appeals Office hearing, the Appeals officer gave petitioner, inter alia, a document known as MFTRA-X, a literal transcript of account with respect to each of his taxable years 1992, 1993, 1994, and 1998.On August 6, 2001, the Appeals Office issued to petitioner a notice of determination concerning collection actions under section 6320 and/or 6330 (notice of determination). That notice stated in pertinent part:   Summary of Determination   The District's proposed action is appropriate. The tax liability   and the civil penalty are valid, due and outstanding.An attachment to the notice of determination (attachment to the notice of determination) stated in pertinent part:   MATTERS CONSIDERED AT THE APPEALS HEARING   o On March 17, 2000, the Small Business/Self-Employed Operating 2006 Tax Ct. Memo LEXIS 189">*200     Division mailed letter 1058, Final Notice of Intent to Levy,    to Mr. Dunbar for income tax liability outstanding for the tax    years ended December 31, 1992, 1993 and 1994 and Civil Penalty    under I.R.C. 6702 for 1998.   o Mr. Dunbar requested a hearing by completing form 12153 on    April 7, 2000. A hearing was held on July 9, 2001. He listed    the same periods in addition to 1996. The year 1996 is not    included on the Notice and therefore is not subject to a    Collection Due Process Hearing. Notice CP504, Urgent Notice,    was issued for 1996.        History/Years Involved           *   *   *   *   *   *   *   Mr. Dunbar's main argument is that there are no requirements   for filing federal income tax returns [for his taxable years   1992, 1993, and 1994] and there are no requirements to pay   federal income tax. These arguments are invalid. The taxes for   1992, 1993 and 1994 were assessed after a Statutory Notice of   Deficiency was issued. The penalty was assessed after2006 Tax Ct. Memo LEXIS 189">*201  he failed   to file a proper income tax return for 1998.   During the hearing, Mr. Dunbar was provided with a copy of the   Statutory Notice of Deficiency and a copy of MFTRA-X transcript   showing the assessments. Under I.R.C. 6330(c)(2)(B), a taxpayer   may not challenge the underlying tax liability or the amount if   the taxpayer received a Statutory Notice of Deficiency. Mr.   Dunbar did and this was made clear to him in Appeals letter   dated April 10, 2001 and during the hearing.   During the collection due process hearing, Mr. Dunbar presented   the same arguments. Mr. Dunbar wanted to know if there is a   requirement for filing income tax returns and payment of federal   income tax. He wanted to see Form 1040 and approval of the use   of such form. He wanted the rules and implementing regulations   that govern the hearing and a copy of the volume, date and page   of the federal register in which these rules were published. A   copy of I.R.C. 6320 and 6330 were provided to Mr. Dunbar along   with the2006 Tax Ct. Memo LEXIS 189">*202  Income Tax Regulations for these sections. Mr. Dunbar   was not convinced. In one of his letters, Mr. Dunbar wanted a   photograph of the appeals officer and any witnesses appeals   wants to present at the hearing.   On his Form 12153, Request for Collection Due Process hearing,   and during the hearing, Mr. Dunbar stated that there was no   Notice a Demand for payment provided to him. He was informed   that the transcript indicates that such notices were issued.   These notices are issued within (10) days from assessment. Mr.   Dunbar wanted to know if IRS personnel have the authority to   issue notices and adjust income tax returns? He wanted copies of   delegation orders and authorization from the Secretary.   Our system of taxation is dependent on taxpayers' belief that   the laws they follow apply to everyone. The courts have   consistently upheld the constitutionality of the federal income   tax. See Schiff v. Commissioner, T.C. Memo 1984-2233,   aff'd, 751 F.2d 116">751 F.2d 116(2nd Cir. 1984).Appeals cannot consider arguments dealing with the legality   of the2006 Tax Ct. Memo LEXIS 189">*203  federal tax law.   Whether an individual is liable for income tax is determined   under Subtitle A of the Internal Revenue Code (the Code),   Chapter 1, Subchapter A -- Determination of Tax Liability. Part   I, Section 1, imposes a tax on the taxable income of every   individual. Whether an individual has taxable income is   determined under Chapter 1, Subchapter B -- Computation of   Taxable Income.   Part I, Section 63, defines "taxable income", generally, as   gross income minus the deductions allowed by Chapter 1.   The current federal tax law enacted by Congress is the Code.  Section 6001 and 6011 of the Code provide, in pertinent part,   that every person liable for any tax imposed by the Code shall   make a return. Section 6012 of the Code provides that a federal   income tax return shall be made by every individual whose gross   income equals or exceeds certain amounts. "Shall" as used in  Sections 6001, 6011 and 6012 means "must"; "must" means to be   required to. Who is required by the Code to file a return is   explained in the instructions for Form 10402006 Tax Ct. Memo LEXIS 189">*204  under the heading   "Filing Requirements".  Section 6001 of the Code states that every person liable for a   tax imposed by the Code shall make returns and comply with such   rules and regulations as the Secretary of the Treasury may from   time to time prescribe. Section 1.6012(a)(6) of the Income Tax   Regulations states that Form 1040 is prescribed for general use   in making the return required under Section 6012 of the Code.   During the hearing, this was explained to Mr. Dunbar and he was   provided with a summary of Code sections and applicable   regulations dealing with imposition of tax and the requirement   for filing income tax returns.   Collection issued its Final Notice of Intent to Levy and filed   its NFTL based on valid and outstanding tax liability and Mr.   Dunbar was provided with the right to request a hearing.   Collection Due Process Hearing:   This Appeals Officer has never dealt with Mr. Dunbar before   on any matter.     1. APPLICABLE LAW AND ADMINISTRATIVE     PROCEDURES   We have closely reviewed2006 Tax Ct. Memo LEXIS 189">*205  the administrative file and the other   appropriate records of the Internal Revenue Service (Audit   files, transcripts, assessments made and payments credited and   actions by the Collection Division). We have made inquires to   the Secretary regarding the issues raised during the hearing and   the Secretary furnished us with their position on these matters.   The tax liability is valid. A Final Notice of Intent to levy was   issued based on an outstanding liability and Mr. Dunbar was   provided with the right to request a hearing. His request was   timely and a hearing was held on July 9, 2001.   The Final Notice issued is based on a valid and outstanding   tax liability for 1992, 1993 and 1994 * * *. Mr. Dunbar was   provided with his right to request a hearing. A Collection Due   Process Hearing was held at the Dallas Appeals Office.   Our determination is that the Secretary has complied with the   applicable law and administrative procedures with respect to the   periods included in the Secretary's notice.     2. RELEVANT ISSUES PRESENTED BY THE TAXPAYER2006 Tax Ct. Memo LEXIS 189">*206     The arguments presented during the hearing dealt with the   legality of federal income tax. Mr. Dunbar's position is that   there are no requirements for filing income tax returns or   payment of federal income tax liability. He filed income tax   returns with $ 0 entries for all items on such returns except for   taxes withheld.   During the hearing Mr. Dunbar presented no valid arguments and   no valid alternatives. Mr. Dunbar was told that Appeals couldn't   consider arguments dealing with the legality of the federal tax   law. A letter was mailed to Mr. Dunbar on July 9, 2001   confirming discussions during the hearing. Based on Mr.   Dunbar's request he audio recorded the hearing.     3. Spousal Defenses not an issue in this     case.   This was not presented as an issue in this case.     4. Challenges made to the appropriateness of the     collection action   The liability is due and outstanding. Mr. Dunbar argued the   legality of the federal tax law and not the amounts.   Matters that are well established in2006 Tax Ct. Memo LEXIS 189">*207  law and precedent   concerning the legality of income tax do not require discussion.   The courts have consistently upheld the constitutionality of the   federal income tax.   In Pierson v. Commissioner, 115 T.C. 576">115 T.C. 576, 115 T.C. No. 39">115 T.C. No. 39 (Dec. 14,   2000), the taxpayer argued that he had no income subject to tax,   and Appeals issued a Notice of Determination. The Tax Court   found this position groundless.   Since the liability was not paid and Mr. Dunbar continues to   present invalid arguments dealing with the legality of the tax   law and provided no valid alternatives, the collection action   proposed is appropriate.     5. Collection Alternatives offered by the     Taxpayer   During the hearing, Installment Agreements and Offer in   Compromise Procedures were discussed. A taxpayer may request an   Installment Agreement or an Offer to be considered for payment   of an outstanding tax liability. However, these can only be   considered when a taxpayer is in compliance with tax law. Mr.   Dunbar is not in compliance and he did not complete the2006 Tax Ct. Memo LEXIS 189">*208     financial information forms requested. Mr. Dunbar provided no   valid alternatives.     6. Whether the collection action represents a balance     between the need for the efficient collection of taxes and     the legitimate concern that such action be no more     intrusive than necessary for collection of taxes     due.   The action proposed does balance the need for efficient   collection of taxes due and Mr. Dunbar's concern that it be no   more intrusive than necessary. Mr. Dunbar argued the legality of   the tax law. He filed income tax returns with $ 0 entries on all   items except for income taxes withheld. Under such   circumstances, the District's action is necessary to protect the   Government interest and it is appropriate. Mr. Dunbar is not in   compliance with filing requirements. [Reproduced literally.]In response to the notice of determination, the Court received a letter from petitioner that the Court had filed as a "Petition for Lien or Levy Action Under Code Section 6320(c) or 6330(d)". On January 10, 2002, as ordered by the Court, peti2006 Tax Ct. Memo LEXIS 189">*209  tioner filed with the Court an amended petition for lien or levy action under section 6320(c) or 6330(d) (amended petition).On March 2, 2006, the Court issued an Order (Court's March 2, 2006 Order) in which, inter alia, the Court indicated that petitioner's pleadings contained statements, contentions, and arguments that the Court found to be frivolous and groundless. 9 In that Order, the Court reminded petitioner about section 6673(a)(1) and admonished him as follows:   In the event that petitioner continues to advance frivolous   and/or groundless statements, contentions, and arguments, the   Court will be inclined to impose a penalty not in excess of  $ 25,000 on petitioner under section 6673(a)(1), I.R.C.2006 Tax Ct. Memo LEXIS 189">*210  On March 17, 2006, the Court received from petitioner a pretrial memorandum (petitioner's pretrial memorandum) that the Court had filed as of that date. Petitioner's pretrial memorandum contained (1) certain statements, contentions, arguments, and/or requests that, although stated somewhat differently, are very similar to certain statements, contentions, arguments, and/or requests that petitioner previously advanced and (2) certain additional statements, contentions, arguments, and/or requests that petitioner did not previously advance and that the Court finds to be frivolous and/or groundless.DiscussionJurisdictional MatterThe Court does not have jurisdiction over a frivolous return penalty under section 6702. Van Es v. Commissioner, 115 T.C. 324">115 T.C. 324, 115 T.C. 324">328-329 (2000). The Court will sua sponte dismiss this case for lack of jurisdiction insofar as the amended petition seeks review of the notice of determination as it relates to a frivolous return penalty under section 6702 with respect to petitioner's taxable year 1998.Respondent's MotionThe Court may grant summary judgment where there is no genuine issue of material fact and a decision may be rendered as a matter2006 Tax Ct. Memo LEXIS 189">*211  of law. Rule 121(b); Sundstrand Corp. v. Commissioner, 98 T.C. 518">98 T.C. 518, 98 T.C. 518">520 (1992), affd. 17 F.3d 965">17 F.3d 965 (7th Cir. 1994). We conclude that there are no genuine issues of material fact regarding the questions raised in respondent's motion.Petitioner did not file a petition with the Court with respect to the notice of deficiency that respondent issued to him relating to his taxable years 1992, 1993, and 1994. Where, as is the case here, the validity of the underlying tax liability is not properly placed at issue, the Court will review the determination of the Commissioner of Internal Revenue for abuse of discretion. Sego v. Commissioner, 114 T.C. 604">114 T.C. 604, 114 T.C. 604">610-611 (2000); Goza v. Commissioner, 114 T.C. 176">114 T.C. 176, 114 T.C. 176">181-182 (2000).Based upon our examination of the entire record before us, we find that respondent did not abuse respondent's discretion in determining to proceed with the collection action as determined in the notice of determination with respect to petitioner's taxable years 1992, 1993, and 1994.Although respondent does not ask the Court to impose a penalty on petitioner under section 6673(a)(1), we now consider sua sponte whether the2006 Tax Ct. Memo LEXIS 189">*212  Court should impose a penalty on petitioner under that section. Section 6673(a)(1) authorizes the Court to require a taxpayer to pay a penalty to the United States in an amount not to exceed $ 25,000 whenever it appears that a taxpayer instituted or maintained a proceeding in the Court primarily for delay or that a taxpayer's position in such a proceeding is frivolous or groundless.In the Court's March 2, 2006 Order, the Court, inter alia, indicated that petitioner's pleadings contained statements, contentions, and arguments that the Court found to be frivolous and groundless. In that Order, the Court reminded petitioner about section 6673(a)(1) and admonished him that, in the event he continued to advance frivolous and/or groundless statements, contentions, and arguments, the Court would be inclined to impose a penalty not in excess of $ 25,000 on him under section 6673(a)(1). 10 Despite the admonitions in that Order, on March 17, 2006, the Court received from petitioner and had filed as of that date petitioner's pretrial memorandum that contained statements, contentions, arguments, and/or requests that the Court finds to be frivolous and/or groundless.2006 Tax Ct. Memo LEXIS 189">*213  In the instant case, petitioner advances, we believe primarily for delay, frivolous and/or groundless statements, contentions, arguments, and/or requests, thereby causing the Court to waste its limited resources. We shall impose a penalty on petitioner pursuant to section 6673(a)(1) in the amount of $ 1,000.We have considered all of petitioner's statements, contentions, arguments, and/or requests that are not discussed herein, and, to the extent we have not found them to be frivolous and/or groundless, we find them to be without merit and/or irrelevant.On the record before us, we shall grant respondent's motion.To reflect the foregoing,An appropriate order and decision will be entered.  Footnotes1. The proceedings herein were automatically stayed when petitioner filed a petition for bankruptcy with the U.S. Bankruptcy Court for the Northern District of Texas on Mar. 5, 2002. On Mar. 17, 2003, after that bankruptcy proceeding was dismissed, the Court lifted the automatic stay. The proceedings herein were automatically stayed again when petitioner filed another petition for bankruptcy with the U.S. Bankruptcy Court for the Northern District of Texas on Aug. 6, 2003. On Sept. 12, 2005, after that bankruptcy proceeding was discharged, the Court lifted the automatic stay.↩2. Although the Court ordered petitioner to file a response to respondent's motion, petitioner failed to do so.↩3. All section references are to the Internal Revenue Code in effect at all relevant times. All Rule references are to the Tax Court Rules of Practice and Procedure.↩4. Petitioner's June 5, 1999 letter is very similar to the letters that certain other taxpayers with cases in the Court sent to the IRS in response to the notices issued to them. See, e.g., Copeland v. Comm'r, T.C. Memo 2003-46; Smith v. Comm'r, T.C. Memo 2003-45↩.5. The notice of intent to levy did not pertain to petitioner's taxable year 1996. Nonetheless, petitioner indicated in petitioner's Form 12153 that he was requesting a hearing with respondent's Appeals Office with respect to that year as well as his taxable years 1992, 1993, 1994, and 1998.↩6. Petitioner's Form 12153 contained statements, contentions, arguments, and/or requests that are similar to the statements, contentions, arguments, and/or requests contained in the attachments to Forms 12153 filed with the IRS by certain other taxpayers with cases in the Court. See, e.g., Copeland v. Comm'r, supra; Smith v. Comm'r, supra.↩7. Petitioner's August 17, 2000 letter contained requests that are similar to the requests that certain other taxpayers with cases in the Court made to the IRS. See, e.g., Copeland v. Comm'r, supra; Smith v. Comm'r, supra.↩8. Petitioner's June 13, 2001 letter contained statements, contentions, arguments, and/or requests that are similar to the statements, contentions, arguments, and/or requests that certain other taxpayers with cases in the Court made to the IRS. See, e.g., Copeland v. Comm'r, T.C. Memo 2003-46; Smith v. Comm'r, T.C. Memo 2003-45↩.9. The frivolous and/or groundless statements, contentions, and/or arguments in petitioner's amended petition are very similar to the frivolous and/or groundless statements, contentions, and/or arguments in the petitions filed with the Court by certain other taxpayers. See, e.g., Copeland v. Comm'r, T.C. Memo 2003-46; Smith v. Comm'r, T.C. Memo 2003-45↩.10. Before petitioner commenced the instant proceedings, respondent informed petitioner in the attachment to the notice of determination that in Pierson v. Commissioner, 115 T.C. 576">115 T.C. 576↩ (2000), "the taxpayer argued that he had no income subject to tax * * *. The Tax Court found this position groundless."